IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60306
                         (Summary Calendar)



ROMULO ELIAS PLASENCIA-ARANA,

                                                               Petitioner,

versus


IMMIGRATION AND NATURALIZATION SERVICE,

                                                               Respondent.

                        --------------------
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                         BIA No. A29-989-873
                         BIA No. A29-989-872
                        --------------------
                           December 6, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner Romulo Elias Plasencia-Arana (Plasencia) petitions

for review of the decision of the Board of Immigration Appeals

(BIA) dismissing his appeal from the immigration judge’s decision

denying his    application   for   asylum   and   for   a   withholding   of

deportation.   He argues that the BIA’s decision denying asylum was

not supported by substantial evidence.            Plasencia insists he

established that he suffered from past persecution and that he had

a well-founded fear of future persecution by the “Shining Path”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
group because of his political and religious beliefs.      We have

reviewed the record and the briefs and have determined that the

BIA’s decision is supported by substantial evidence. See Carbajal-

Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).     Attempts by

guerrillas to coerce a person to join or assist their group do not,

without more, constitute persecution for the purposes of asylum.

See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992).   The petition

for review is

DENIED.




                                2